DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 
Applicant's election with traverse of Group I in the reply filed on 10 October 2022 is acknowledged.  The traversal is on the ground(s) that in light of the amendments to the claims, claims 10-14 share the same technical feature as claim 1.  This is not found persuasive because the special technical feature of Groups I-IV is not novel in light of Xu et al. (US 2015/0218047 A1) as set forth below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10 October 2022.

Claim Objections

Claims 2-9 are objected to because of the following informalities:  Claims 2-9 recite “quartz glass container”, while claim 1, from which claims 2-9 depend recited “quartz glass pharmaceutical container”.  Claims 2-9 should recite “quartz glass pharmaceutical container” for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 3, the term “redeposited” in line 2 renders the claims indefinite because it is unclear if the surface feature density refers to the surface feature density recited in claim 1 or a different feature.  If it refers to the same feature as claim 1, it is suggested that “redeposited” is replaced with “surface” in claims 2-3.  For purposes of this office action it will be interpreted as “surface features”. 
Regarding claims 5-6, the phrase “the surface feature density” in line 2 renders the claims indefinite because it is unclear if this is the same surface feature density recited in claim 1 from which claims 5 and 6 depend.  However, claims 5 and 6 change the surface feature density to apply to a different size range of surface features (50 micron or greater and 10 micron or greater, respectively), so this cannot be the same surface feature density as recited in claim 1, which is limited to a surface feature size range of 1 to 200 µm. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4-7 further limit the size and aspect ratio of the surface features.  These limitations broaden the limitation set forth in claim 1 of “surface feature density of 50 or fewer”.  Therefore, these limitations actually broaden the scope of dependent claims 4-7.  For example, claim 4 narrows the size range to 10-200 µm.  This limitation broadens the claim because surface features having a size of 1-9 µm, which were bound by the density limitation of 50 or fewer, are no longer bound by the density limitation.  A reference that taught 50 or more surface features having a size of 1 µm would meet the limitations of claim 4 but not claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 2015/0218047 A1).
Regarding claims 1-9, Xu discloses a quartz glass container (i.e. a quartz glass container)(abstract, [0006], [0029]), that may be a tube, syringe, cartridge, ampule or vial for holding pharmaceutical products, including a pre-filled syringe (i.e. defining an interior volume and having an upper end, a base end, at least one wall defining an inner surface and an outer surface; vial, tube, cartridge, syringe, syringe barrel, ampoule; comprising a pharmaceutical fluid disposed in the container)([0025], [0052]). 
Xu discloses examples wherein the lower inside portion of the vial where the inside bottom meets the sidewall and up the sidewall approximately 1 cm have no surface anomalies (i.e. surface features) ([0069]).  Given that Xu discloses that there are no surface anomalies (i.e. surface features), which would encompass anomalies of any size, including 1 to 200 µm, it is the examiner’s position that the inner surface of the container has a surface feature density of zero surface features having a size of 1 to 200 µm in the 1 cm band centered 1 cm from the base end of the pharmaceutical container (i.e. 50 or fewer surface features per square centimeter within a 1 cm band centered 1 cm from the base end of the pharmaceutical container, the surface features having a size of 1 to 200 µm).
Alternatively, while there is no explicit disclosure of any surface features having a size of 1 to 200 µm in the 1 cm band centered 1 cm from the base end of the pharmaceutical container, it is the examiner’s position that the containers inherently have surface feature density of zero surface features having a size of 1 to 200 µm in the 1 cm band centered 1 cm from the base end of the pharmaceutical container (i.e. 50 or fewer surface features per square centimeter within a 1 cm band centered 1 cm from the base end of the pharmaceutical container, the surface features having a size of 1 to 200 µm).
Regarding claims 2-3, given that there are zero surface features in the 1 cm band of the container of Xu, Xu meets the limitations that the surface feature density is 10 or fewer or 5 or fewer per square centimeter.
 Regarding claim 4, given that there are zero surface features in the 1 cm band of the container of Xu, Xu meets the limitation that the surface features have a size of 10 to 200 µm.
Regarding claim 5, given that there are zero surface features in the 1 cm band of the container of Xu, Xu meets the limitation that the surface feature density is 5 or fewer features of 50 micron or greater per square centimeter.
Regarding claim 6, given that there are zero surface features in the 1 cm band of the container of Xu, Xu meets the limitation that the surface feature density is 5 or fewer features of 10 micron or greater per square centimeter.
Regarding claim 7, given that there are zero surface features in the 1 cm band of the container of Xu, Xu meets the limitation that the surface features have a two-dimensional aspect ratio of 50 or less.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/           Primary Examiner, Art Unit 1782